Citation Nr: 0214355	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  96-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from May 1942 to October 1945.  He was a 
prisoner of war (POW) of the German government from August 
1943 to May 1945.  His decorations include the Air Medal and 
the Distinguished Flying Cross.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from August 1995 and April 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In December 1998, the Board issued a 
decision denying a higher, i.e., increased rating for the 
veteran's 
service-connected post-traumatic stress disorder (PTSD).  The 
Board remanded his other claim to the RO, requesting service 
connection for arthritis in his knees.  That claim recently 
was granted in March 2002 and, therefore, is no longer at 
issue.  However, the veteran appealed the Board's decision 
not to increase the rating for his PTSD to the U.S. Court of 
Appeals for Veterans Claims (Court).

In October 1999, during the pendency of the appeal to the 
Court, the veteran's representative and VA's General 
Counsel-representing the Secretary, filed a joint motion 
requesting that the Court vacate and remand the portion of 
the Board's decision that denied a higher rating for PTSD.  
The Court granted the joint motion for remand (JMR) later in 
October 1999 and returned the case to the Board for 
compliance with the directives specified in the JMR.  So the 
Board, in turn, remanded this claim to the RO in September 
2000 for further development and consideration.  And, 
unfortunately, the Board again had to remand this claim to 
the RO in August 2001 to complete the development requested 
in the prior remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the orders 
specified).  The RO since has completed the development 
requested, continued to deny the claim, and returned the case 
to the Board.


FINDING OF FACT

The only symptoms the veteran currently experiences as a 
result of his PTSD are possibly anxiety, depression, and 
sleep impairment; the overwhelming majority of his current 
social and industrial impairment is attributable to other, 
unrelated conditions-most notably, his severe dementia and 
multiple physical ailments.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for PTSD.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  As alluded to earlier, the Board twice remanded 
this case to the RO for further development 
and consideration-initially in September 2000 and more 
recently in August 2001.  Those remands were necessary to 
obtain additional relevant medical records, including 
concerning the veteran's treatment in the VA outpatient 
mental health clinic in Mobile, Alabama, and to have him 
undergo a VA psychiatric examination to obtain a medical 
opinion concerning the current severity of his PTSD to 
address the specific rating criteria at issue.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (consideration of factors 
wholly outside the rating schedule is error as a 
matter of law).  The RO obtained the requested medical 
records, and the veteran did not identify the existence of 
any additional medical or other evidence, not already of 
record, that needs to be obtained.  He also underwent the 
requested VA psychiatric examination, and he has had a 
hearing too.

The rating decisions appealed, the Statement of the Case 
(SOC), and the numerous Supplemental Statements of the Case 
(SSOCs) also duly apprised the veteran of the reasons and 
bases for not assigning a higher rating for his PTSD.  Those 
documents also cited the governing laws and regulations, 
including both the old and the new rating criteria for 
determining the severity of his PTSD since they, too, changed 
during the pendency of his appeal.  He also has been 
continually apprised, in various other letters sent to him 
during the course of his appeal, of the type of evidence 
needed to prevail.  Moreover, when recently contacted 
concerning whether there was any additional medical or other 
evidence to be obtained or forthcoming, the veteran's 
representative indicated when responding in September 2002 
that there was not and waived the veteran's right to wait an 
additional 90 days to allow for the submission or 
identification of such additional evidence.  They requested, 
instead, that the RO go ahead and forward his case to the 
Board for immediate appellate consideration, without any 
further delay.  There is no legitimate reason, then, to send 
his case back to the RO, yet again, merely to issue a VCAA 
letter since he already has been made aware of this new law 
and all of the requirements of it already have been 
satisfied.  Such needless remands should be avoided 
whenever possible.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  So in light of all of that 
preliminary development already completed, he will not be 
prejudiced by the Board going ahead and deciding his appeal.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

II.  Method of Determining the Rating for a Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is requesting a higher rating for an already established 
mental disability which was service connected many years ago, 
his current level of functional impairment is the most 
important consideration.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  And this, in turn, means the Board does not 
have to consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his PTSD may have been more severe than at other times 
during the course of his appeal.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1998).

III.  Applicable Rating Criteria

Since the veteran filed his claim for a higher rating for his 
PTSD in March 1995, more than 2 years prior to November 7, 
1996, when VA began using the revised criteria for rating 
psychiatric disabilities, the Board must consider both the 
former and revised criteria and apply the version that is 
most favorable.  Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  The former criteria were listed at 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), and the revised 
criteria are listed at 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

According to the old criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 30 percent rating was 
warranted for PTSD if there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating under the old 
criteria, on the other hand, required evidence 
of considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  In Hood v. Brown, 4 
Vet. App. 301 (1993), the Court indicated the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms ("considerable," etc.) 
were "quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  So, in a subsequent 
precedent opinion, VA's General Counsel concluded that 
"definite" means "distinct, unambiguous, and moderately 
large in degree."  The VA's General Counsel also said that 
it represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See VAOPGCPREC 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

The former criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411 further indicated that a 70 percent rating was warranted 
for PTSD if the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  The maximum 100 percent 
rating was warranted under the old criteria when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in profound retreat from mature behavior; or when the veteran 
was demonstrably unable to obtain or retain employment. 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In comparison, according to the revised criteria of 38 C.F.R. 
§ 4.130, Code 9411, a 30 percent rating is warranted for PTSD 
if there is evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
is warranted for even greater occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The maximum rating of 100 
percent is warranted for total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

IV.  Legal Analysis of the Claim

As previously indicated in the Board's August 2001 remand, a 
VA psychiatrist who examined the veteran for compensation 
purposes in January 2001 determined that his major social and 
industrial problems currently stem from his dementia, which 
is not service connected, and not his PTSD.  Therefore, the 
extent of his functional impairment that is attributable to 
his dementia cannot be considered when determining whether he 
is entitled to a higher rating for his PTSD since it is not 
part and parcel of it, but rather, a separate and distinct 
clinical condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Since, however, that VA examiner did not 
specify exactly which of the veteran's symptoms are 
attributable to the dementia, as opposed to those which are 
due to his PTSD, the Board had to remand the case to the RO 
to obtain a clarifying medical opinion concerning this.  The 
Board also remanded the case because the RO needed to obtain 
the medical records specifically pertaining to the treatment 
the veteran recently had received in the VA outpatient mental 
health clinic in Mobile, Alabama, during 1997 and 1998, so 
the VA psychiatrist in turn could have the benefit of this 
evidence and consider it when giving his medical opinion 
concerning the severity of the veteran's PTSD.

The veteran underwent another VA psychiatric evaluation in 
October 2001, by the same VA psychiatrist who earlier had 
examined him in January 2001.  And in clarifying the degree 
of functional impairment (both social and industrial), which 
is due to the service-connected PTSD, as opposed to the 
dementia, the VA examiner reiterated that the veteran's 
dementia (and not his PTSD) is the most significant factor in 
his current mental impairment.  In explaining the basis of 
his medical opinion, the VA examiner cited the fact that 
nearly all of the veteran's recent treatment at the 
outpatient mental health clinic in Mobile, Alabama, 
had been for his dementia (and not his PTSD).  Indeed, after 
reviewing the pertinent medical records, the VA examiner 
indicated that he was not able to find a single note 
addressing the issue of PTSD.  And although the veteran is 
taking medication for his dementia, the VA examiner said that 
it apparently is not helping a great deal.  Furthermore, 
although the VA examiner confirmed the veteran still 
experiences anxiety as result of his service-connected 
neurosis (referring to his PTSD), even more so than he has in 
times past, the VA examiner pointed out that this primarily 
is because of his age (bearing in mind that he is a World War 
II veteran) and his memory problems attributable to his 
dementia.  Also, when questioned during the objective 
clinical portion of that evaluation concerning the 
manifestation of symptoms which might be specifically 
indicative of a worsening of his PTSD, the veteran mainly 
focused, instead, on his multitude of physical ailments-
such as the chronic problems with his knees, bowels, stomach 
and memory loss due again to his dementia.  The VA examiner 
pointed out that the memory loss dated back to 1995, or 
thereabouts, coinciding with the initial diagnosis of the 
dementia.  The veteran already is being compensated by VA, 
incidentally, for the other recurring problems mentioned with 
his knees due to traumatic arthritis, as well as for his 
irritable bowel syndrome and peptic ulcer disease.  He also 
has several additional service-connected disabilities, as 
well, aside from those, for which he also is receiving 
compensation from VA.  So while highlighting the documented 
functional impairment that he currently has as a result of 
his dementia, it is not a matter of totally ignoring the 
impairment that he also has due to those other, unrelated 
conditions.  Rather, VA already has acknowledged that he is 
functionally impaired as a result of them by granting service 
connection and assigning separate ratings for each of those 
conditions.  The dispositive question at issue, though, 
concerns only the current severity of his PTSD.

In further assessing the veteran's current mental state, the 
examining VA psychiatrist indicated the functional 
limitations the veteran currently has in the normal, routine, 
day-to-day activities that he once enjoyed 
(e.g., fishing, hunting, driving a car, etc.) are also all 
primarily due to his multiple physical ailments and his 
dementia, and not his PTSD.  The veteran also denied 
experiencing nightmares, flashbacks, or intrusive 
recollections of his experiences as a POW.  In fact, he 
indicated that he only thought about those experiences 
if specifically questioned about them by someone else, and he 
did not have an exaggerated startle response either.  The 
remainder of the objective clinical portion of the October 
2001 VA psychiatric examination was essentially unremarkable 
as well, except for the memory loss attributable to his 
dementia.  His mood was well within normal limits, as was his 
affect.  He also denied experiencing any hallucinations or 
delusions, although his wife indicated that he occasionally 
may tell her that he thinks she called him.  There also were 
no signs of current impairment in his judgment; he no longer 
had a problem with alcohol, although he once did, and never 
had a problem with using drugs.  The only symptoms, according 
to the VA examiner, which are possibly attributable to the 
PTSD are the anxiety and some occasional bouts of "mild" 
depression.  His significant memory loss due to his dementia, 
on the other hand, clearly is not related to his PTSD.  The 
VA examiner further indicated that the PTSD is not currently 
affecting the veteran's social and industrial capacity, 
although his advanced age and physical problems certainly do 
and, to an even greater extent, his dementia.  And as for the 
veteran's occupational (i.e., industrial) impairment, the VA 
examiner indicated the anxiety would play a role if the 
veteran were able to work, but at the same time also pointed 
out that his advanced age, various physical problems, and 
especially his severe dementia limits his industrial capacity 
anyway to even obtain a job at this late stage of his life.  
Indeed, the VA examiner did not even deem the veteran 
competent to continue managing his funds.

In discussing his remaining clinical findings, the VA 
physician who examined the veteran in January and October 
2001 indicated the veteran also did not have any severe 
social impairment insofar as his relationships with other 
people.  And even though he does not see them as much as he 
once did, this again mainly is due to his difficulty getting 
around like he once could.  But he continues to relate well 
with his friends, nonetheless, according to the VA examiner, 
visiting them and having dinner with them and such whenever 
he can-although, admittedly, he does not venture out to make 
entirely new friends.  Lastly, the VA examiner indicated the 
severity of the veteran's PTSD was essentially the same as it 
was in 1995, and the VA examiner cited the results of VA 
mental status evaluations conducted by another VA 
psychiatrist in 1995 and 1997 as further evidence of this.  
The objective clinical findings, he noted, were essentially 
the same then as currently.  He assigned a Global Assessment 
of Functioning (GAF) score of 35.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (hereinafter 
DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to DSM-IV, a GAF score of only 35 indicates the 
veteran has "major" impairment in several areas such as 
work, family relations, judgment, thinking or mood-including 
in terms of experiencing depression to the point that he 
avoids his friends.  He also may have some impairment in 
reality testing or communication such as his speech is at 
times illogical, obscure, or irrelevant.  Significantly 
though, the VA examiner indicated the veteran's GAF score, in 
this particular instance, is related more to his physical 
problems and to his dementia than to his PTSD.  The veteran 
had a slightly higher GAF score of 45 when earlier examined 
by that VA psychiatrist in January 2001-which, according to 
DSM-IV, is indicative of "serious" symptoms and social and 
industrial impairment.  But again, the GAF score primarily 
was attributed to his physical problems and dementia rather 
than his PTSD.  The same was true of his even earlier VA 
examinations in 1997 and 1995, by a different evaluating VA 
psychiatrist.  So the results have been fairly consistent 
during the last several years, which in turn speaks to the 
reliability of the test scores and the resulting probative 
value of them.

The extent of the veteran's anxiety and depression that is 
due to his PTSD is adequately compensated by the 30 percent 
rating he currently has, under either the former or revised 
criteria.  Neither is more favorable.  Indeed, the revised 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, 
specifically include these very same symptoms for a rating 
commensurate with this particular level of disability.  The 
revised criteria also contemplate that he will at times have 
sleep impairment, too, which is another one of his complaints 
related to his PTSD.  So all of the symptoms that he is 
currently experiencing are covered by the rating that he 
presently has, meaning the preponderance of the evidence is 
against his claim for a higher rating, and his appeal 
therefore must be denied.  38 C.F.R. § 4.3; See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 30 percent for PTSD is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the 

Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

